Title: Adams’ Minutes of the Review: Essex Superior Court, Salem, November 1772
From: Adams, John
To: 


       Porter vs. Steel.
       John Lowell. Receipt. Wm. Wingate.
       Serjeant.
       Mr. Webster. Porter said Steel owed him. Sued him for 100 dollars. S. paid ½ of it, and was sued again for the other 50. S. said he was never paid for Hoops. P. said he cheated me out of 6 dollars in the 1st settlement of the 50 dollars, if there was some Hoops. S. then sued Porter, for the Hoops.
       Writ. S. vs. P. & Crocker for Hoops.
       Jona. Serjeant. 1600 Hoops. S. deliverd.
       Amos Mullikin. C. received the 50 dollars. C. paid the 6 dollars for my fees, generously, and treated Us too, upon our representing Poverty. Rather than S. should have gone to Goal, Mr. Wallace would have paid the whole 100 dollars. Dont think that S. knew that Wallace had any more Money.
       S. Harriman. P. came into my House, and call’d for Drink, and Sat by the fire. P. moved to S. to walk into another Room. Moved it twice. At last they went into a cold Room. Saw em at the Table with Pen and Ink. Porter took up the drink and drank but never asked S. to drink, and never bid him farewell.
       
       Moses Cushing. They sat at Table settling as I thought. No freedom between em.
       Nat. Walker. Jacob Rowell lodged his Note with me. The young Man said P. was to be along and pay it. P. came along and asked me, about the Note, twice. He said he was bound on his Journey and could not take up that Note. He after left a Letter at my House, for Rowell. I am not in a Capacity to take up that Note now, but I have left a Letter to let him know when and where to receive it. Rowell came, and opend the Letter. The day I remember by the difficulty of passing the River.
       Jos. Dodge. The River froze over 28th. Novr. 1769.
       James Walker. Rowell left the Note. P. came down and left a Letter and then went and led his Horse over the Ice. There had not been any Horse over before. S. at Newburyport offered P. to pay the Money, if you will give your Oath, that you gave me that Money. P. said I have your Receipt and nothing to say to you.
       Letter left at Walkers, 29 Novr. 1769. Dated a day before it was left.
       Jacob Rowell. P. down from Cohoss. 1st Novr. 1769. Told me to leave my Note at Mr. Walkers. And he would pay. I did. Some time after I call’d, but Note not paid. Some time after called again and found the Letter. Sometime the next June after Balch told me, that he had wrote that he had left the Money with a Man but never said who nor where. In March he wrote me that his Money holding out better than he expected he had left it upon the Road.
       
       P. when he took up the Note, he askd me if Steel had got the Letter he wrote to me.
       S. Chadwick. P. left Money with me for Rowell, fore Part of Summer before the suit. P. said nothing to me about S’s ill treating him. He asked what sort of a Man S. of Haveril was accounted. I said little. Brother in Law. P. resumed. S.’s Character. Nothing. Heard Webster say, if he had opportunity to talk with Ingalls before he should have got better Evidence from him.
       S. Whites Deposition.
       Number of Gentlemen to Character.
       Mr. Balch. I told Mr. P. the Money was not indorsed. He said he was surprized.  Steel offerd P. to pay if he would swear, he was very much in a Rage with P. and abusive. Quite in a Passion, and much beside himself. P. said Yes you did pay me that Money. S. said if you’l swear it, I’le pay it.
        Fitz. S. in a great Passion. Said the Receipt was forged. S. said he should prove he was used to doing such Things. His father had not brought him up to Colledge for Nothing. I told P. he would give S. an Advantage if he went to Swear.
       Moses Littles Deposition. Good Character.
       Jacob Chase Deposition. Went thro Chester.
       Susanna Hale and other.
      